WOLF, J.
In this mortgage foreclosure action, the trial court granted appellant’s motion for summary judgment but awarded appellant only the past due amount and not the accelerated amount of appellee Edra Taylor’s note and mortgage.
Appellant alleges the trial court erroneously believed appellant was required to specifically plead that all conditions precedent to acceleration had occurred in order to be awarded the accelerated amount of damages. Even if such a requirement exists, counsel for appellee conceded that appellant had completed all conditions precedent to requesting the accelerated amount.
Therefore, we REVERSE and REMAND for the trial court to grant appellant’s motion for summary judgment and award appellant both the past due amount and the accelerated amount of appellee’s note and mortgage.
LEWIS and OSTERHAUS, JJ., concur.